Title: From James Madison to James Madison, Sr., 24 December 1785
From: Madison, James
To: Madison, James, Sr.


Richmond Decr. 24. 1785.
My last informed you of the miscarriage of the Assize scheme. It has been followed with an attempt to reform the County Courts, which will probably end in the appointment of four months in which the Courts shall be confined to Docket business & compelled to dispatch it. A Bill is depending for the payment of British debts, nearly on the model of that which fell thro’ last year. It is extremely grating and will be rejected unless the prospect of an accomodation with G. B. on the subject of the Posts & the Negroes, or the apprehensions of being saddled with worse terms by delay, should overcome the disinclination. The port bill has not been yet taken up. It will be severely attacked. We have a variety of orders of the day which will consume time, and other bills are to be brought in. Of course the end of the Session is remote, unless impatience should produce the same effect as a conclusion of the business. The petition of the little fork has been just rejected, by a general vote. I have not yet disposed of your Tobo. The price has not latterly exceeded I believe four dollars, and I am told to day that 20/. is talked of. I have never yet had it in my power to make the enquiries at the land office, or to get out your patents. Capt Barbour tells me he has been there and could not get the information relative to Turpin without a knowledge of some dates which you have not mentioned to him or to me. If you have any unliquidated claims agst. the U. S. that can be settled by the Commissrs. before the 1st. day of Jany., or loan office certificates issued from the Cont. Office here, the interest up to Decr. 1782 will be paid at the Treasy. in specie. Let this circumstance be known if you please, tho’ I suppose it will be too late. It may be of the less consequence, as such warrants for interest will in future be receivable in Taxes. The Quitrents for the Northern Neck are abolished by a bill which is gone up to the Senate. The Bill for establishing Religious freedom passed the H. of Delegates as it stands in the Revised Code. The Senate have disagreed to the preamble and substituted the last article of the Declaration of Rights. Which house is to recede, is uncertain. Both are much attached to their respective ideas. Capt: Barbour tells me Payne has engaged his brother Js. B. to pay the money due to you. I wish you could let Majr. Moore have about £18 of it, the amount of his interest on the certificate obtained from Dunscomb by Mr. Hubbard Taylor & left with me. Let me know whether such an arrangement will be practicable. Be kind eno’ also to let Capt Walker & my brother F. know that I am called on for their balances to the Steward of Hampden Sidney by a man here who has an order on me for them. Present my regards to the family, and believe me to be your Affece. Son
J. Madison Jr.
